DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 11/14/2017, as Application No. 62/586,119.

Information Disclosure Statement
The information disclosure statement filed 09/17/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Forman on 03/10/2021. See examiner’s amendments below.
Proposed Examiner’s Amendments
1. (Currently Amended)	An electrical component comprising:
a substrate having an uppermost layer and a second layer disposed below the uppermost layer; and
an integrated circuit mounted to an uppermost surface of the uppermost layer, such that an electrical signal trace of the substrate is in electrical communication with the integrated circuit,
wherein an electrical signal conductor of an electrical cable is configured to be mounted to the uppermost surface of the uppermost layer so as to be placed in electrical communication with the integrated circuit along the electrical signal trace of the substrate, and an electrical ground of the electrical cable that is electrically insulated from the electrical signal conductor by an insulator and wherein the electrical ground is configured to be mounted to the second layer, and wherein the electrical signal conductor extends out from the insulator.
2. (Currently Amended)	The electrical component as recited in any claim 1, wherein the electrical signal trace extends along the uppermost layer of the substrate.
3. (Currently Amended)	The electrical component as recited in claim 1, wherein the uppermost layer and second layer define respective electrical contact members, and the electrical signal trace extends from the electrical contact member of the uppermost layer to the integrated circuit.
4.  Cancelled
5. (Currently Amended)	The electrical component as recited in claim 3, wherein the electrical contact members of one or both of the uppermost layer and second layer are substantially planar along its respective entirety.
6. (Currently Amended)	The electrical connector as recited in claim 5, wherein the electrical signal conductor is configured to be mounted to the electrical contact uppermost layer, and the electrical ground is configured to be mounted to the electrical contact member of the second layer.
7. (Currently Amended)	The electrical component as recited in claim 5, wherein the uppermost layer defines a groove that comprises the electrical contact member of the uppermost layer, and the groove receives the electrical signal conductor such that the electrical signal conductor is mounted to the electrical contact member of the uppermost layer inside the groove.
8. (Cancelled)	
9. (Currently Amended)	The electrical component as recited in claim 7, wherein the groove of the uppermost layer is defined by [[a]] the uppermost surface of the first layer that faces away from the second layer.
10. (Currently Amended)	The electrical component as recited in claim 9, wherein the groove is open to an outer perimeter of the uppermost layer along a direction that is substantially perpendicular to a direction along which the uppermost layer faces the second layer.
11. (Currently Amended)	The electrical component as recited in claim 10, wherein the electrical signal trace extends along the surface of the uppermost layer that faces away from the second layer.
12. (Currently Amended)	The electrical component as recited in claim 7, wherein the electrical signal trace extends from the electrical contact member of the uppermost layer to the integrated circuit so as to place the electrical contact member of the uppermost layer in electrical communication with the integrated circuit. 
13-14.	Cancelled
15. (Currently Amended)	The electrical component as recited in claim 3, wherein:
uppermost surface 
the first and second surfaces of each of the first and second layers are opposite each other along a transverse direction, and the uppermost layer is recessed with respect to the second layer along a plane that is oriented substantially normal to the transverse direction, such that the second layer defines an offset region that is outwardly offset with respect to the uppermost layer along the plane.
16.  Cancelled
17. (Previously Presented)	The electrical component as recited in claim 15, wherein the electrical contact member of the second layer is disposed at the offset region. 
18-30. (Cancelled)	 
31. (Previously Presented)	The electrical component as recited in claim 3, wherein the electrical signal traces establishes an electrical path from the contact member to the integrated circuit without passing across a separable interface of an electrical connector.
32. (Previously Presented)	The electrical component as recited in claim 3, wherein the electrical signal traces extends continuously and uninterrupted from the contact member to the integrated circuit.
33. (Previously Presented)	The electrical component as recited in claim 1, wherein the electrical cable is configured to be mounted to the substrate so as to be placed in electrical communication with the integrated circuit without signals transmitted across a separable interface of an electrical connector.
34-35. Cancelled
36. (Currently Amended)	An electrical component comprising:
a package substrate defining a plurality of electrical signal contact members; 
an uppermost surface of an uppermost layer of the package substrate, such that a plurality of electrical signal traces of the package substrate is in electrical communication with the integrated circuit; and
a plurality of electrical cables mounted to the package substrate, such that 1) electrical signal conductors of the electrical cables are mounted to the uppermost surface and in electrical communication with the electrical signal traces, respectively, and 2) electrical ground shields of the electrical cables are mounted to a second layer of the package substrate that is below the uppermost layer,
wherein the electrical signal traces extend continuously and uninterrupted from the electrical signal contact members to the integrated circuit without passing through any separable interfaces of an electrical connector, wherein the electrical ground shields of the electrical cables are electrically isolated from the electrical signal conductors by respective insulators, and wherein the electrical signal conductors extend out from the respective insulators.
37. (Currently Amended)	The electrical component as recited in claim 36, wherein 
uppermost layer.
38. (Previously Presented)	The electrical component as recited in claim 37, further comprising a plurality of ground traces that extend along the second layer.  
39. (Currently Amended)	The electrical component as recited in claim 38, wherein the second layer defines an offset region that extends out with respect to a front edge of the uppermost layer.  
40. (Previously Presented)	The electrical component as recited in claim 39, further comprising a plurality of contact members at the offset region, wherein an electrical ground of an electrical cable is configured to be mounted to a respective one of the contact members.
uppermost layer defines a respective plurality of electrical contact members adjacent the front edge of the uppermost layer, wherein an electrical signal conductor of the electrical cable is configured to be mounted to a respective one of the contact members of the uppermost layer. 
42-46.	Cancelled

Allowable Subject Matter
Claims 1-3, 5-7, 9-12, 15, 17, 31-33, 36-41 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An electrical component comprising: a substrate having an uppermost layer and a second layer disposed below the uppermost layer; and an integrated circuit mounted to an uppermost surface of the uppermost layer, such that an electrical signal trace of the substrate is in electrical communication with the integrated circuit, wherein an electrical signal conductor of an electrical cable is configured to be mounted to the uppermost surface of the uppermost layer so as to be placed in electrical communication with the integrated circuit along the electrical signal trace of the substrate, and an electrical ground of the electrical cable that is electrically insulated from the electrical signal conductor by an insulator and wherein the electrical ground is configured to be mounted to the second layer, and wherein the electrical signal conductor extends out from the insulator.
          Therefore, claim 1 and its dependent claims 2, 3, 5-7, 9-12, 15, 17, 31-33 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 36 with the allowable feature being; An electrical component comprising: a package substrate defining a plurality of electrical signal contact members; an integrated circuit mounted to an uppermost surface of an uppermost layer of the package substrate, such that a plurality of electrical signal traces of the package substrate is in electrical communication with the integrated circuit; and a plurality of electrical cables mounted to the package substrate, such that 1) electrical signal conductors of the electrical cables are mounted to the uppermost surface and in electrical communication with the electrical signal traces, respectively, and 2) electrical ground shields of the electrical cables are mounted to a second layer of the package substrate that is below the uppermost layer, wherein the electrical signal traces extend continuously and uninterrupted from the electrical signal contact members to the integrated circuit without passing through any separable interfaces of an electrical connector, wherein the electrical ground shields of the electrical cables are electrically isolated from the electrical signal conductors by respective insulators, and wherein the electrical signal conductors extend out from the respective insulators.
          Therefore, claim 36 and its dependent claims 37-41 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SHERMAN NG/Primary Examiner, Art Unit 2847